COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-15-00026-CV


Marcia Morrison and Charles J.            §    From the 271st District Court
Morrison
                                          §    of Wise County (CV14-10-797)
v.
                                          §    July 2, 2015

Marsha Gage                               §    Opinion by Justice Sudderth


                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s judgment. It is ordered that the judgment of the

trial court is reversed and the case is remanded to the trial court.

      It is further ordered that appellee Marsha Gage shall pay all of the costs of

this appeal, for which let execution issue.


                                     SECOND DISTRICT COURT OF APPEALS

                                     By _/s/ Bonnie Sudderth_______________
                                        Justice Bonnie Sudderth